Citation Nr: 0812490	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Columbia, Missouri



THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the veteran by the 
Texas County Memorial Hospital on March 4, 2002 and March 18, 
2002, to include imaging service fees.



REPRESENTATION

Veteran  represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1989 to May 
1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the following decisions by the VAMC:

(1) A decision dated August 7, 2002, which denied payment of 
a $3,023.90 bill from Texas County Memorial Hospital for 
services rendered on March 18, 2002; 

(2) A decision dated August 8, 2002, which denied payment of 
a $728.00 bill from Palmaris Imaging for services provided on 
March 18, 2002; 

(3) A decision dated September 16, 2002, which denied payment 
of a $530.85 bill from Texas County Memorial Hospital for 
services rendered on March 4, 2002; and 

(4) A decision dated January 27, 2003, which denied payment 
of an $83.00 bill from Palmaris Imaging for services provided 
on March 4, 2002.  

In a January 2003 decision on the veteran's request for 
reconsideration, the VAMC continued its denials of payment 
made in the above listed decisions.  

The appeal is REMANDED to the VAMC.  VA will notify the 
veteran if further action is required on his part.


REMAND

Reasons for remand

VCAA notice

The Board's review of the file indicates that the veteran was 
provided no notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA will also make reasonable efforts to help 
the claimant obtain evidence necessary to substantiate the 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  
A remand is needed in order to afford the veteran appropriate 
VCAA notice.  

Hearing clarification

Review of the record also indicates that the veteran did not 
indicate on his substantive appeal (VA Form 9) whether or not 
he wanted to appear personally at a hearing before a Veterans 
Law Judge.  A remand is needed in order to further notify the 
veteran of his right to, and options for, a Board hearing, 
and obtain his response.

Additional evidence

Evidence of record indicates that the veteran was issued a 
fee card.  It also appears that the veteran received medical 
treatment at Texas County Memorial Hospital prior to the 
dates in question, and that these visits may have been 
authorized by VA.

Thus, there may have been an ongoing relationship between the 
VAMC and the Texas County Memorial Hospital.  Accordingly, a 
remand is needed to obtain information concerning treatment 
of the veteran from the Texas County Memorial Hospital since 
October 1, 1999, specifically records from the VAMC relating 
to payment therefor (and/or prior denials of payment).

Accordingly, the case is REMANDED to the VAMC in Columbia, 
Missouri, for the following action: 

1.  The VAMC should send the veteran a 
VCAA notice letter.  The veteran should 
be specifically requested for a release 
to obtain records from the Texas County 
Memorial Hospital.  The VAMC should also 
notify the veteran of his right to a 
personal hearing with Veterans Law Judge, 
and his options for a hearing in 
Washington, D.C., or a travel Board or 
video conference hearing at the closest 
VA Regional Office.  

2.  The VAMC should obtain all records of 
payment and/or denial of payment with 
respect to treatment of the veteran at 
the Texas County Memorial Hospital since 
October 1, 1999.  If complete records are 
not located at the VAMC, the Texas County 
Memorial Hospital should be contacted in 
order to obtain such information.  All 
such materials obtained, if any, should 
be associated with the file.

3.  After undertaking any additional 
development which it deems to be 
appropriate, the VAMC should then 
readjudicate the veteran's claims of 
entitlement to reimbursement or payment 
for unauthorized medical expenses 
incurred at Texas County Memorial 
Hospital on March 4 and March 18, 2002.  
If the benefit sought on appeal remain 
denied, in whole or in part, the VAMC 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



